Citation Nr: 1340278	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  08-13 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus type II with retinopathy and erectile dysfunction.

3.  Entitlement to an evaluation in excess of 20 percent disabling for diabetic peripheral neuropathy of the left lower extremity.

4.  Entitlement to an evaluation in excess of 20 percent disabling for diabetic peripheral neuropathy of the right lower extremity.

5.  Entitlement to an evaluation in excess of 20 percent disabling for diabetic peripheral neuropathy of the left upper extremity.

6.  Entitlement to an evaluation in excess of 20 percent disabling for diabetic peripheral neuropathy of the right upper extremity.

7.  Entitlement to an effective date earlier than May 18, 2011, for the assignment of an evaluation of 50 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, February 2008, and November 2012 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO) in Oakland, California, and Muskogee, Oklahoma.

The Veteran filed his claim for a higher evaluation for diabetes mellitus type II and peripheral neuropathy in August 2006.  In December 2006 the RO increased the Veteran's evaluations for his diabetic peripheral neuropathy of the lower extremities to 20 percent disabling, effective October 25, 2006, denied an increase in the evaluation of the Veteran's diabetic peripheral neuropathy of the upper extremities, and denied a higher evaluation for the Veteran's diabetes mellitus, type II.  The Veteran timely appealed these issues.

Subsequently, in a rating decision dated in March 2008 the RO increased the Veteran's evaluation to 20 percent disabling for diabetic neuropathy for each upper extremity, effective August 29, 2006.  In addition, the RO granted the Veteran an effective date of August 29, 2006, for the evaluation of 20 percent disabling for diabetic peripheral neuropathy of each lower extremity.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters continue on appeal before the Board.

The RO in Oakland, California, denied the Veteran's claim of entitlement to service connection for hemorrhoids in a rating decision dated in February 2008.

In a rating decision dated in November 2012 the RO in Muskogee, Oklahoma, increased the Veteran's evaluation for PTSD from 30 percent disabling to 50 percent disabling, effective May 18, 2011.  The notice letter dated in November 2012 indicates that the claim and file was being returned to the Veteran's RO in Oakland, California.  As such, jurisdiction of the claims is in Oakland, California.

The issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus type II with retinopathy and erectile dysfunction; entitlement to an evaluation in excess of 20 percent disabling for diabetic peripheral neuropathy of the left lower extremity; entitlement to an evaluation in excess of 20 percent disabling for diabetic peripheral neuropathy of the right lower extremity; entitlement to an evaluation in excess of 20 percent disabling for diabetic peripheral neuropathy of the left upper extremity; and entitlement to an evaluation in excess of 20 percent disabling for diabetic peripheral neuropathy of the right upper extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hemorrhoids have been shown to be causally or etiologically related to the Veteran's military service.

2.  Prior to September 3, 2010, the Veteran's symptoms included impairment of sleep and a dysthymic affect.  However, the treatment records do not reveal severity worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal),.

3.  As of September 3, 2010, the Veteran was noted to have inappropriate smiling, impaired memory, impaired attention, and passive suicidal ideation.  It was indicated that he had issues with his anger at work and that he takes off "sick" four times per year and keeps to himself.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 59 and it was noted that symptoms were consistent with some mild to moderate symptoms and some difficulty in occupational, social, and other important areas of function.  


CONCLUSIONS OF LAW

1.  Hemorrhoids were incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for an effective date of September 3, 2010, but no earlier, for the award of a 50 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.400, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. 

The issue of entitlement to earlier effective date arises from the Veteran's disagreement with effective dates assigned in connection with the grant of an increased evaluation for his PTSD.  Courts have held, and VA's General Counsel has agreed, that where an underlying claim for benefits has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); See also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Rather, thereafter, once a notice of disagreement (NOD) has been filed only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  The RO has provided the Veteran the required Statement of the Case discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As to VA's duty to assist, the Veteran asserts that an earlier effective date is warranted based on the evidence already of record.  Although the Board is remanding some of the remaining claims for additional VA treatment records to be obtained and associated with the claims file, the Board finds that as these records are not pertinent to the Veteran's claim for an earlier effective date as complete records regarding the Veteran's mental health treatment have already been associated with the claims file.  VA's duty to secure records extends only to relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); Hyatt v. Nicholson, 21 Vet. App. 390, 394   (2007) (defining relevant evidence for purposes of 38 U.S.C.A. § 5103A); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of this claim.

In regard to the Veteran's claim of entitlement to service connection for hemorrhoids, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed with regard to this issue.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for hemorrhoids.  The Veteran contends that he was treated for hemorrhoids in service and that subsequent to service he self-treated his hemorrhoids.  The Veteran reports that he received treatment, including surgery, for hemorrhoids at Kaiser Permanente.

Service treatment records reveal that in July 1971 the Veteran complained of itching and rectal bleeding.  The anus was "clear."  A report of medical examination at separation from service in February 1973 did not identify any abnormality of the anus and rectum.  

Post service treatment records reveal that the Veteran has been diagnosed with hemorrhoids and that the Veteran has undergone cryosurgery for his hemorrhoids.

He received private treatment for external hemorrhoids in July 1984.  He reported that he had chronic hemorrhoids for four to five years.  

The Veteran received treatment for painful hemorrhoids in March 1986.

In a private treatment note dated in March 1990 the Veteran reported that he had hemorrhoids for 20 years but that they did not bother him much until three days prior to the treatment.  The Veteran was found to have a thrombotic hemorrhoid.

A January 1992 treatment record indicated "rectal NI."

The Veteran underwent a VA medical examination in August 2007.  The Veteran reported that he had hemorrhoids since early in service in the 1970's.  He reported that the hemorrhoids seem to flare up, last for several weeks, and then go away for several weeks.  Physical examination revealed a skin tag and a small external hemorrhoid.  The Veteran was diagnosed with hemorrhoids.  No opinion was rendered regarding the etiology of the Veteran's hemorrhoids.

The Veteran has submitted lay statements from his spouse and siblings that indicate that the Veteran suffered from hemorrhoids during and after his military service. 

In March 2010 the Veteran was afforded a VA medical examination.  The Veteran was noted to claim that he had hemorrhoids since July 1971.  After examination and discussion of medical records, the Veteran was diagnosed with large external hemorrhoid.  In an addendum dated the same month the examiner stated:

There was no definitive diagnosis of hemorrhoids . . . in the service but I cannot discount the possibility that the Veteran had internal hemorrhoids.  He has continuous symptoms, Surgery consult: symptomatic internal hemorrhoids.  On examination, he also has external hemorrhoids.  The hemorrhoids are most likely a result of his military service.

In September 2010 the Veteran had cryosurgery to treat his hemorrhoids.  The Veteran was found to have small internal hemorrhoids.

On a current problem list dated in September 2012 the Veteran was noted to have hemorrhoids.

Entitlement to service connection for hemorrhoids is warranted.  Service treatment records indicate a complaint of itching and rectal bleeding.  The Veteran was diagnosed with hemorrhoids during the period on appeal.  The Veteran has competently and credibly reported that he had hemorrhoids since service and has submitted credible lay statements indicating that the Veteran suffered from hemorrhoids in and since service.  After examination in March 2010 a VA examiner opined that the Veteran's hemorrhoids are most likely a result of his military service and identified the Veteran's continuous symptoms.  As the evidence is at least in equipoise that the Veteran has hemorrhoids incurred in service, service connection is granted.

III.  Effective Date

The Veteran seeks entitlement to an effective date earlier than May 18, 2011, for the assignment of an evaluation of 50 percent disabling for PTSD.

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

For service-connected mental disorders, including PTSD, a 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. §4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. §4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon DSM-IV.  38 C.F.R. § 4.130.  The DSM-IV contains a GAF scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

The Veteran filed a claim for a higher evaluation for PTSD in May 2011.

The Veteran received outpatient treatment at VA during the period on appeal and prior to May 2010.  The records dated May 2010 to August 2010 do not reveal any suicidal or homicidal ideation and reveal that the Veteran had a dysthymic affect.  He was noted to have sleep problems and nightmares.

A treatment note dated in September 2010 revealed no suicidal or homicidal ideation and a GAF of 59.

On September 3, 2010 the Veteran was afforded a VA medical examination.  The Veteran's current symptoms were reported as experiencing bad dreams and nightmares five to six times a month with accompanying night sweats.  He stated that he had difficulty falling asleep and staying asleep.  He got two to three hours of sleep at a time.  He reported that on weekends he sleeps nights and on weekdays he sleeps days.  His sleep disturbance was exacerbated by his work schedule.  He reported experiencing intrusive thoughts about his experiences in Vietnam two to three times a week.  He denied flashbacks.  He reported experiencing intense physiological distress at exposure to internal and external cues that symbolize and resemble aspects of his traumatic experiences in Vietnam.  He reported that he avoided thoughts, feelings, and conversations associated with his experiences in Vietnam.  He avoided people, places, and activities that arouse recollections of his experiences in Vietnam.  He stated that he is okay in crowds.  He reported that he avoided the news.  He was very anxious around other people.  He indicated that he was okay at family gatherings, but that he was not a great talker.  Reported that he felt detached and estranged from others.  The Veteran stated that he did not have any friends and stayed to himself.  He reported a decrease in significant activities and that he used to like to play basketball, but that he did not do that anymore.  He reported that he rides his bicycle with his wife at times.  He indicated experiencing a sense of foreshortened future.  

He reported being hypervigilant and guarded.  He was often watchful of his surroundings.  He reported experiencing difficulty with his anger and irritability.  He stated that he is snappy and has mood swings.  His anger is directed mostly towards his wife.  The Veteran indicated that he had issues with his anger at work and that he takes off "sick" four times per year and keeps to himself.  He denied difficulty with his memory and concentration.  He reported experiencing a mild startle response to loud noise.

He endorsed symptoms of depression and reported feeling depressed and sad on a regular basis, sometimes daily.  He reported that he often ruminated about being "treated wrong."  His appetite was "not as good" and his weight fluctuated.  He described his energy as "slow."  His motivation was poor.  The Veteran was able to enjoy things 50 percent of the time.  He was able to attend to his own activities of daily living and both he and his wife manage their finances.

The medical records were reviewed and mental status examination was performed.  The Veteran appeared younger than his stated age.  He was dressed casually in jeans and a collared shirt.  He smiled inappropriately at odd times.  He made limited eye contact.  He was pleasant and cooperative during the interview.  His mood was anxious.  His affect was inappropriate to the content.  The Veteran's speech was spontaneous and rate, volume and tone were normal.  

This thought process was goal directed and there was no loosening of association or flight of ideation.  The Veteran reported experiencing intrusive thoughts about his experiences in Vietnam.  He denied hallucinations and he was not delusional.  He endorsed some passive suicidal ideation.  He stated that he tried to avoid thinking about it and that it was hard but that he had a family.  He denied homicidal ideation.  The Veteran's insight was fair to limited.  His judgment was fair.

The Veteran was oriented to time, place, person and purpose.  He was able to recall one out of three words after three minutes.  His short term memory was impaired.  However, his long term memory appeared intact.  The Veteran was unable to spell the word "world" backwards on his first attempt.  His attention was impaired.  The Veteran was able to complete serial seven correctly five times before being stopped.

The impression rendered was a diagnosis of PTSD and major depressive disorder, recurrent, moderate.  The Veteran was assigned a GAF score of 60 and was based upon his PTSD symptoms alone.  The examiner noted that the Veteran's major depressive disorder was secondary to his PTSD.  The examiner noted that the GAF score was consistent with some mild to moderate symptoms and some difficulty in occupational, social, and other important areas of function.  The Veteran appeared to have some meaningful relationships with his wife and children.  However, the examiner noted that the Veteran may be under-reporting his symptoms, mainly due to his limited insight into his problems.  

In October 2010 the Veteran reported that things had been about the same.  The Veteran was friendly and appreciative and was noted to be functioning at a stable level.  He had no suicidal or homicidal ideation.  

He was reported to have had some suicidal thoughts in November 2011.

In December 2010, the Veteran complained of an increase in intrusive thoughts and depression and continued to have nightmares approximately five times a week.  He was not sleeping well and was unable to sleep more than four hours.  His sleep was limited by his work schedule and pain in the lower leg and feet.  He denied suicidal thoughts.  He reported that in the past he had suicidal thoughts but never had plans or intention to hurt himself.  The Veteran stated that he did not have any stressors.  His pain had increased recently and his diabetes was not in control.

Mental status examination revealed that the Veteran appeared stated age, was appropriately dressed and groomed, had no abnormal behavior, and exhibited good eye contact.  He was calm and cooperative but vague in giving details.  His speech was normal in rate and volume.  He had a euthymic mood with constricted affect.  He denied suicidal and homicidal ideation.  His thought process was logical and goal directed.  He denied audio and visual hallucinations.  There was no evidence of delusions.  He had no gross cognitive or memory impairment.  The Veteran's judgment and insight were fair.  The impression was PTSD, recurrent major depressive disorder in remission.

The Veteran was noted to be deteriorating due to lack of sleep secondary to pain and work schedule.  

In January 2011 the Veteran was noted to experience trust issues, shame, avoidance, suicidal ideation, social isolation, reexperiencing symptoms, anger, PTSD symptoms, and depression and/or hopelessness.

In another VA treatment note dated in January 2011 the Veteran was noted to be taking quetiapine since 2004 and be stable.  

In another VA treatment note dated in January 2011 the Veteran reported that he had sleep problems.  He denied a history of expansive mood, denied history of decreased need for sleep, denied history of racing thoughts.  He endorsed history of some mood swings and some intermittent irritability with some benefit from medications.  He denied any aggressiveness or homicidal ideation.  He endorsed some occasional spending/impulsive but only small items and denied any history of related problems.  He denied other impulsiveness.  The Veteran denied risky behaviors and denied a history of hypomanic/manic symptoms.  

The Veteran endorsed a history of panic/anxiety attacks currently two to three times a week.  He had a history of nightmares three to four times a week.  The Veteran endorsed some intermittent flashback of intrusive memories.  He reported a history of auditory flashbacks including some distant muffle (incomprehensible voices) currently occasionally.  The Veteran had a history of visual flashbacks, either hallucinations or illusions.  It was noted that he had these three times a week.  He endorsed a history of some generalized, nonspecific paranoid fears, reportedly currently fleeting and intermittent.  The Veteran denied a history of delusional ideation.  He denied history of other psychotic symptoms.  The Veteran endorsed hypervigilance and endorsed being easily startled at times.  He described his concentration as variable.  The Veteran endorsed occasional "couple times a month" fleeting hopelessness.  The Veteran denied suicidal ideation.  

Mental status examination revealed the Veteran to be casually, appropriately dressed, and his personal hygiene was appropriate.  He was engagable and cooperative but at times somewhat of a poor historian.  The Veteran was normoactive with no abnormal or involuntary movements reported or observed.  His speech was appropriate in rate, tone and rhythm, occasionally with some hesitance, without intrusiveness or pressure.  The Veteran's affect was fairly broad in range and not labile or irritable.  His mood was reported to be pretty good.  Overall the Veteran appeared euthymic occasionally somewhat concerned.  His thought process was linear and goal directed.  The Veteran's thought content revealed no delusional or obsessive preoccupations.  There were no perceptual disturbances/hallucinations elicited or observed.  He denied suicidal and homicidal ideation at the time of the interview.  He was alert and fully oriented.  The Veteran's impulse control, judgment, and insight were appropriate.

The Veteran's symptoms remained essentially the same in February 2011 and March 2011.

In the rating decision dated in November 2012 the RO granted an evaluation of 50 percent disabling, effective May 18, 2011, based upon the Veteran's GAF of 60, difficulty in establishing and maintaining effective work and social relationships, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, anxiety, chronic sleep impairment, depressed mood, and suspiciousness.  

The Board fidns that entitlement to an effective date of September 3, 2010, and no earlier, is warranted for the grant of the 50 percent disabling evaluation for PTSD.  Prior to September 3, 2010, the Veteran's symptoms included impairment of sleep and a dysthymic affect.  However, the treatment records do not reveal a report of any suicidal or homicidal ideation.  Upon examination on September 3, 2010, the Veteran was noted to have inappropriate smiling, impaired memory, and impaired attention.  The Veteran was also noted to have some passive suicidal ideation.  Indicated that he had issues with his anger at work and that he takes off "sick" four times per year and keeps to himself.  The examiner assigned the Veteran a GAF of 59 and noted that the Veteran's symptoms were consistent with some mild to moderate symptoms and some difficulty in occupational, social, and other important areas of function.  In addition, the examiner noted that the Veteran appeared to have some meaningful relationships with his wife and children.  In December 2010, the Veteran was noted to complain of an increase in intrusive thoughts and depression.  He was not sleeping well and was unable to sleep for more than four hours.  The Veteran was noted to be deteriorating due to lack of sleep secondary to pain and work schedule.  Shortly thereafter, in January 2011 the Veteran endorsed flashbacks, panic attacks, paranoid fears, and variable concentration.  The September 3, 2010, treatment note reveals PTSD symptoms that more nearly approximate an evaluation of 50 percent disabling.  As the Veteran's September 3, 2010, treatment reveals a factually ascertainable increase in the Veteran's PTSD disability and was followed less than a year later by a claim for an increased evaluation, an effective date of September 3, 2010, is granted.


ORDER

Service connection for hemorrhoids is granted.

An effective date of September 3, 2010, and no earlier, is granted for the assignment of an evaluation of 50 percent disabling for posttraumatic stress disorder.


REMAND

Review of the claims file reveals VA treatment records dated through November 2012.  However, examination of these records shows that the records dated from August 2009 to July 2012 appear to only represent mental health records.  A February 2010 VA medical examination report indicates that the Veteran underwent an eye evaluation in October 2009; however, this record is not associated with the claims file.  

The Veteran receives regular treatment from Kaiser Permanente.  Review of the claims file reveals treatment records dated through September 2010.  The claims file also reveals that a request was made for Kaiser Permanente records specific to an unrelated claim and that records specific to this unrelated claim dated subsequent to September 2010 were associated with the claims file.  As such, it is unclear whether all Kaiser Permanente treatment records regarding the Veteran dated subsequent to September 2010 have been associated with the claims file.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain the Veteran's complete VA treatment records dated from August 2009 to July 2012 and dated since November 2012.  In addition, after obtaining any necessary authorization, attempt to obtain and associate with the claims file all treatment records regarding the Veteran at Kaiser Permanente dated since September 2010.

The Veteran was most recently afforded a VA medical examination regarding his diabetes in February 2010.  The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As this remand seeks to obtain and associate with the claims file additional treatment records and as the Veteran has not been afforded a VA medical examination regarding his diabetes mellitus and associated disabilities in over three years, the Veteran should be afforded another VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA treatment records pertaining to the Veteran dated from August 2009 to July 2012 and dated since November 2012, including the report of an eye evaluation dated in October 2009.  

2.  After obtain any necessary authorization, attempt to obtain and associate with the claims file all records of the Veteran's treatment from Kaiser Permanente dated since September 2010.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.  All attempts to obtain treatment records must be noted in the claims file.

3.  Thereafter, schedule the Veteran for an examination to determine the current severity of the Veteran's type II diabetes mellitus.  The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed in conjunction with the examination. 

The examiner(s) should specifically address: 

a) whether the Veteran's diabetes mellitus requires insulin, restricted diet, and the regulation of occupational and recreational activities; 

b) whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions.  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes; and/or 

c) whether the Veteran's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength. 

The examiner should also evaluate and discuss the severity of all complications of diabetes mellitus that the Veteran experiences, to include diabetic retinopathy. 

4.  Thereafter schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected bilateral upper and lower extremity peripheral neuropathy.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to and reviewed by the examiner. 

The examiner should specifically indicate whether the Veteran's peripheral neuropathy of the upper and lower extremities more nearly approximate mild, moderate, moderately severe, or severe nerve impairment.  The nerves affected should be specifically identified and, for each nerve affected, the disability should be described in this manner.

5.  Thereafter, readjudicate the issues on appeal and if the benefits sought on appeal remain denied or not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claim for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


